Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed May 19, 2021.

Drawings
The drawing correction filed January 29, 2020 has been approved.
The drawing correction filed February 9, 2021 is not approved.  Accordingly, the drawings are still objected to because figure 7 is not shown with the proper cross sectional shading.  Note that at least the elastomeric members 15, 25 and 35 are shown with a metal cross sectional shading while the garnish 65 and the center pillar portion 532 are shown with a transparent material cross sectional shading. The applicant’s attention is directed to MPEP 608.02 IX.  The relevant portion of MPEP 608.02 IX has been provided below showing the preferred cross sectional shading patterns.  It is requested that the applicant amend the drawings to show the different elements in figure 7 with the cross sectional shading in accordance with the chart set forth below.

    PNG
    media_image1.png
    891
    610
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
	Recitations such as “an external surface . . . into the receiving groove” on lines 19-20 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How does the phrase “in a vertical direction of insertion of the door glass run” define an exterior surface of the glass run?  Recitations such as “inside the door external panel” on line 4 of claim 4 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the door internal panel is inside of the door external panel or merely that the door internal panel is disposed on the inner side of the door external panel?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10, 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahler et al. (US 4512240) in view of Masunaga et al. (US 2005/0102953).  Mahler et al. discloses a door of a vehicle, the door comprising: 
a first door module 3, 18 forming a door skeleton; and 
a second door module 1 coupled with the first door module and including a door window 11; 

wherein the second door module 1 includes: 
a module body 7 of a panel shape; and 
a door window portion 2 forming the door window and being integrally formed with the module body; 
wherein the door window portion includes: 
a roof portion (labeled below) corresponding to a roof profile of the vehicle; and 
a center pillar portion (labeled below) corresponding to a center pillar of the vehicle when the door is closed to the vehicle (claim 1);
wherein the first door module 3, 18 is formed of a metal material and the second door module 1 is formed of a plastic material (claim 2);
wherein the first door module includes a door external panel 3; a door internal panel 18 disposed inside the door external panel; a door frame (labeled below) coupled to a top portion of the door internal panel 18; and an impact beam 19 coupled to the door internal panel (claim 4);
wherein an opening portion (not numbered, but shown in figure 2) is provided at a center portion of the door internal panel 18 (claim 5);
wherein a reinforcing beam 23 is coupled to the door internal panel 18 in a direction that traverses a portion of the opening portion of the door internal panel (claim 6);

wherein an internal space is formed when the second door module is coupled with the first door module and a door glass 4 for opening or closing the door window is inserted into the internal space (claim 10);
wherein at least one door checker mounting boss 8 for mounting a door checker protrudes from an external surface of the second door module 1 (claim 11);
	wherein the impact beam coupled to the door internal panel is disposed adjacent to the door external panel (claim 18).
Mahler et al. is silent concerning a garnish and a glass run.
However, Masunaga et al. discloses a door of a vehicle comprising a center pillar 2a, 2b, wherein an external surface of the center pillar portion is joined with a garnish 17; wherein a receiving groove (labeled below) is formed between the garnish and the center pillar portion, wherein a door glass run 16 is inserted into the receiving groove and directly coupled to the garnish and the center pillar portion in the receiving groove, wherein the garnish is a separate component from the center pillar portion, and wherein an external surface (labeled below) of the door glass run 16 in a vertical direction of insertion of the door glass run into the receiving groove is in direct contact with the center pillar portion (claim 1);
wherein a rear portion (labeled below) of the door glass run 16 is directly supported by the center pillar portion 2a as shown below (claim 19).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mahler et al. in view of Masunaga et al. as applied to claims 1, 2, 4-7, 10, 11, 18 and 19 above, and further in view of Kaaden (US 4769951).  Kaaden discloses a door trim 4 coupled to an inner portion of a second door module 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Mahler et al., as modified above, with a door trim, as taught by Kaaden, to improve the aesthetic appearance of the interior of the door and to provide an arm rest.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahler et al. in view of Masunaga et al. as applied to claims 1, 2, 4-7, 10, 11, 18 and 19 above, and further in view of Bonnett et al. (US 7125067).  Bonnett et al. discloses at least one assemble protrusion 29 to be inserted and assembled into an assemble hole (not numbered, but shown between elements 18 in figure 4) formed in a door internal panel 15 protrudes adjacent to a belt line of the external surface of a second door module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Mahler et al., as modified above, with an assemble .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahler et al. in view of Masunaga et al. and Bonnett et al. as applied to claim 12 above, and further in view of Kora et al. (US 2005/0052050).  Kora et al. discloses an assemble boss (not numbered, but shown in figure 3) for engaging with a door internal panel 2 protrudes at a lower portion of an external surface of a second door module (claim 13); wherein a protruding portion is formed at a lower portion of the door internal panel 13; the protruding portion is engaged with the assemble boss for assembling the door internal panel with the second door module; and an extending section is formed between the protruding portion and the door external panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Mahler et al., as modified above, with an assemble boss and door internal panel, as taught by Kora et al., to more securely attach the first and second door modules together.

	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahler et al. in view of Masunaga et al. as applied to claims 1, 2, 4-7, 10, 11, 18 and 19 above, and further in view of Patberg et al. (US 2003/0189357).  Patberg et al. discloses at least one reinforcing rib 16, 24 provided adjacent to a roof portion (not numbered, but shown in figure 3) and a center pillar portion (not numbered, but shown in figure 3) and a belt line (not numbered, but shown in figure 10) of a second door .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Mahler et al., as modified above, with ribs, as taught by Patberg et al., to increase the rigidity and strength of the door.

    PNG
    media_image2.png
    1704
    1080
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    1506
    1076
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1000
    1100
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive.
The applicant’s comments that Masunaga et al. fails to disclose an external surface of the door glass run in a vertical direction of insertion being in direct contact with the center pillar portion are not persuasive.
As noted in the above annotated figure 8 of Masunaga et al., the door glass run 16 includes an external surface that extends in a vertical direction of insertion of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634